A local law by which two members are added to a board theretofore consisting of three elective city officers has the effect of curtailing the power of such elective officers and becomes operative only after approval by the majority of the qualified electors of that city voting upon the proposition (City Home Rule Law; Cons. Laws, ch. 76, § 15, subd. 5.) A duty is imposed upon the city clerk with the advice of the corporation counsel to prepare an abstract of such local law and forthwith to transmit such proposition and such abstract to the designated election officers (Id. § 18). Such a duty may be enforced by mandamus upon the petition of a qualified elector of the city.
The order should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Order affirmed. *Page 346